DETAILED ACTION
This is a final Office action in reply to the “Amendment/Request for Reconsideration-After Non-Final Rejection” filed on 03/21/2022. Claims 1-3 and claims 6-14 are pending:
Claims 11-14 have been withdrawn without traverse in the reply filed 11/29/2021.
Claims 4 and 5 were cancelled by applicant in claims filed 12/19/2019.

Response to Amendment
The following rejections are maintained under 35 U.S.C. 103, however with a new ground of rejection.
Claims 1-3 and 6-10 maintain rejection under 35 U.S.C. 103.

The following rejections are withdrawn under 35 U.S.C. 103, in consideration of the applicant arguments and amendments pertaining to the following claims
Claims 9 and 10 do not maintain rejection under 35 U.S.C. 112(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 1-2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 20130092323 A1, hereinafter Pham) and in view of Benoit et al. (US 5114332 A, hereinafter Benoit) NPL “Innovations in washout tooling to lower cost, shorten lead times, and improve properties” (hereinafter “NPL Innovations” .
	Regarding Claim 1, Pham explicitly discloses that the following disclosed embodiments provide a lightweight flexible mandrel that is suitable for laying up, compacting and/or curing composite parts, such as stringers which may have one or more localized surface contours. The mandrel includes a durable, metallic outer sleeve, and an inner core formed of a lightweight flexible filler material. The outer sleeve may comprise a relatively thin-walled channel member provided with a plurality of slots passing through one or more of the sleeve walls. The slots provide the mandrel with the degree of flexibility needed at selected locations to conform to localized part contours or features. The use of a thin metal outer sleeve and low-density inner core results in the mandrel absorbing less heat during the cure process which may reduce overall energy consumption, and provide shorter heat-up and cool-down times (Paragraph 7).
Pham explicitly discloses a lightweight flexible mandrel (20). Said mandrel (20) comprises of an outer metal sleeve (22) and a lightweight, flexible inner core (24). The outer sleeve (22) may comprise a channel member (22a) that is generally U-shaped in cross section defining an interior cavity (23) (Paragraph 25). The inner core (24) substantially fills the inner cavity (23) of the channel member (22a and may comprise any suitable, lightweight material that is relatively flexible (Paragraph 26). Flexible mandrels (20a, and 20b) of the same embodiment may form a tool assembly (40) (Paragraph 31). The tool assembly (40) as shown in Fig. 7 depicts the fabrication of a composite layup stringer (42) wherein (22a) has a surface in contact with the composite stringer (42) and a surface not in contact with the composite stringer (42) (Paragraph 31, Fig. 7).

    PNG
    media_image1.png
    202
    292
    media_image1.png
    Greyscale

Figure: 7 as explicitly disclosed by Pham.
Pham explicitly discloses all of the limitations of claim 1 except the following listed limitations:
The thermally conductive layer containing the second material wherein said second material contains a fiber having an anisotropic thermal conductivity.
The anisotropic thermal conductivity is in a fiber direction and said fiber direction extends from the contacting surface toward the non-contacting surface.
The first material which comprises the main body wherein said first material is less thermally conductive than the second material.
Regarding the first and second listed limitation of claim 1, Benoit explicitly discloses a hot press assembly (1) featured in Fig. 1. The assembly (1) is associated with heating means (2) and comprises jack operated pressing means (3) associated with thermal insulation elements (4) and acting on dies (5). Between the dies (5) a pressing mold (6) is placed which contains a blank (7) for the part to be obtained (Paragraph 2, lines 45-56, Figure 1). The mold (6) is formed of a material having anisotropic thermal conductivity properties. This material may be a composite material of the carbon/carbon type having carbon fibers in a carbon matrix. The thermal conductivity parallel to the strata of such a material may be one hundred times higher than in the perpendicular direction (Paragraph 2, lines 57-66). Figures 3-4 depict a mold (6b and 6c) containing fibers (8), wherein said fibers (8) having an anisotropic thermal conductivity, and the strata that extends from a surface of the mold (6a and 6c) contacting the plate toward a surface of the mold (6a-6c) that is not contacting plate (Paragraph 2 lines 67-78 and Paragraph 3 lines 1-6, Fig. 3-4). In all the cases (Fig. 2-4), the thermal anisotropy of the material constituting the pressing molds (6) permits a preferential heat transfer from the heating means (2) towards the areas of the part to be shaped furthest from the heating means (2). The same phenomenon also occurs when the part cools down, in this case favoring the removal of heat from the areas of the mold furthest away from the outer edges of the part (Paragraph 3 lines 7-19).

    PNG
    media_image2.png
    653
    521
    media_image2.png
    Greyscale

Figures: 1-5 as explicitly disclosed by Benoit.
A person of ordinary skill in the art (hereinafter “POSITA”) at the time of the invention would have found it obvious to modify Pham in view of  Benoit such that the outer sleeve (22) comprises of the carbon matrix disclosed by Benoit wherein carbon fibers inside said matrix have an anisotropic thermal conductivity in a fiber direction that extends from the surface of (22a) in contact with the composite stringer (42) to the surface not in contact with the composite stringer (42) in view of Benoit in Figs. 3-4 wherein the carbon fibers denoted 8 in said Figs. 3-4 have a strata extending from a surface contacting the plate to a surface not contacting the plate. Said POSITA would be motivated to do so in order to permits a preferential heat transfer towards the areas of the composite stringer (42) to be shaped furthest from a heating means as taught by Benoit (Paragraph 3 lines 7-19) as Pham explicitly disclosed that the mandrel may be heated up or cooled down during the curing process (Paragraph 7).
Regarding the third listed limitation of claim 1, Pham further explicitly discloses an alternative embodiment wherein the inner core (24) may be formed by molding and/or machining a material such as carbon foam which is then assembled with the metal outer sleeve (22). It may also be possible to join the channel sections 22a together to form a single long sleeve 22, and then insert a single long core 24 into the sleeve 22. (Paragraph 30).
A person of ordinary skill in the art (hereinafter “POSITA”) at the time of the invention would have found a prima facie case of obviousness wherein it would be obvious to try comprising the inner core (24) with carbon foam as it is listed from a finite number of identified solutions to the problem of forming an inner core (24) by molding and/or machining a material. Said POSITA would be motivated to do so in order to form a single long sleeve (22) from channel sections (22a). Thus, said POSTIA would modify Pham such that the inner core (24) comprises of carbon foam. Carbon foam is less thermally conductive that carbon fiber as evidenced in the “NPL Innovations”. 

Therefore, in addressing claim 1 Pham  in view of Benoit explicitly discloses a flexible mandrel (Pham, 20a and 20b) for molding a composite material (Pham, 42) containing a thermosetting resin, comprising: a main body (Pham, 24) containing a first material (carbon foam); and a thermally conductive layer (Pham, 22) containing a second material (carbon fiber) having a higher thermal conductivity than the first material (carbon foam), the thermally conductive layer being formed so as to cover at least a portion of the main body (Pham, 24), wherein the thermally conductive layer (Pham, 22) extends from a contacting surface (Pham, the surface of 22 which is in contact with 42) of the flexible mandrel (Pham 20), which comes into contact with the composite material (42) during molding, to a non-contacting surface (Pham, the surface of 22 which is not in contact with 42)  which does not come into contact with the composite material (42), wherein the second material (carbon matrix) contains a fiber (carbon fiber) material having an anisotropic thermal conductivity, and wherein the anisotropic thermal conductivity is in a fiber direction (the strata of the carbon fiber) of the fiber (carbon fiber) material, the fiber direction (the strata of the carbon fiber) extending from the contacting surface (Pham, the surface of 22 which is in contact with 42)  toward the non-contacting surface (Pham, the surface of 22 which is not in contact with 42).
Regarding claim 2, Pham in view of Benoit discloses all of the limitations of claim 1 as set forth above.  Pham further explicitly discloses the inner core (24) substantially fills the inner cavity (23) of the channel member (22a).(Paragraph 26). Pham discloses Fig. 1 which depicts the inner core (24) surrounded by the channel member (22a) (Fig. 1).

    PNG
    media_image3.png
    423
    651
    media_image3.png
    Greyscale

Figures: 1 as explicitly disclosed by Pham.
Therefore, in addressing claim 2 Pham in view of Benoit explicitly discloses the flexible mandrel (Pham, 20a and 20b) according to claim 1, wherein the thermally conductive layer (Pham, 22) surrounds an entire circumferential direction of the main body (Pham, 24).
Regarding claim 7, Pham in view of Benoit discloses all of the limitations of claim 1 as set forth above.  Pham further explicitly discloses that the sleeve (22) has a wall thickness of 0.062 inches (1.57mm) (Paragraph 29).
Therefore, in addressing claim 7 Pham in view of Benoit explicitly discloses the flexible mandrel (Pham, 20a and 20b) according to claim 1, wherein the thermally conductive layer (Pham, 22a) has a thickness smaller than 2 mm.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 20130092323 A1, hereinafter Pham) in view of Benoit et al. (US 5114332 A, hereinafter Benoit) as evidenced by NPL “Innovations in washout tooling to lower cost, shorten lead times, and improve properties” (hereinafter “NPL Innovations”) as applied to claim 1, and in further view of Asaka et al. (US 20150367544 A1 hereinafter “Asaka”).
Regarding claim 3, Pham in view of Benoit discloses all of the limitations of claim 1 as set forth above wherein Pham was modified in view of Benoit such that the outer sleeve (22) comprises of the carbon matrix disclosed by Benoit wherein carbon fibers inside said matrix have an anisotropic thermal conductivity in a fiber direction that extends from the surface of (22a).
The modification to Pham as disclosed in the rejection of claim 1, covers all of the limitations of claim 3, except for the limitation:
the fiber material of the flexible mandrel is PITCH-based CFRP.
Regarding the first listed limitation of claim 3, Asaka explicitly discloses a pressing roller (4) as an elastic roller (Paragraph 23). The pressing roller 4 is provided at a position opposing a heater (1,) via a fixing belt (3). The pressing roller 4 and the fixing belt 3 are pressed together, and their respective elastic layers 3b and 4b is elastically deformed. As a result, between the pressing roller (4) and the fixing belt (3), a fixing nip (N) is formed (Paragraph 30). The elastic layer (4b) is a liquid rubber mixture with a needle-like filler. Said needle-like filler is pitch-based carbon fibers which are further disclosed by Asaka to have a thermal conductivity of 900 W/(mK) (Paragraph 99). The needle-like filler is a high heat-conductive filler and are oriented along a direction of a flowing rubber when molded and thus the flow of heat in said direction can be made larger than the flow of heat in other directions (Paragraph 45).
A POSITA at the time of the invention would have found it prima facie obvious that by simple substitution of the carbon fiber in the outer sleeve (22) with the pitch-based carbon fibers the predictable result of heat flowing in a fiber direction that extends from the surface of (22a) can be achieved. Said POSITA would be motivated to do so as the pitch-based carbon fibers are disclosed as a high heat-conductive filler.
Therefore, in addressing claim 3 Pham modified by Asaka and in view of Benoit explicitly discloses the flexible mandrel (Pham, 20a and 20b) according to claim 1, wherein the fiber material is a PITCH-based CFRP.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 20130092323 A1, hereinafter Pham) in view of Benoit et al. (US 5114332 A, hereinafter Benoit) as evidenced by NPL “Innovations in washout tooling to lower cost, shorten lead times, and improve properties” (hereinafter “NPL Innovations”) as applied to claim 1, and in further view of Cadd et al. (US 20100136278 A1 hereinafter “Cadd”).
Regarding claim 6, Pham in view of Benoit discloses all of the limitations of claim 1 as set forth above wherein Pham was modified in view of Benoit. Pham further discloses that CFRP (carbon fiber reinforced plastic) is a suitable lightweight and flexible material is suitable to comprise the inner core (24) (Paragraph 26). 
Pham further explicitly disclosed that the following disclosed embodiments provide a lightweight flexible mandrel that is suitable for laying up, compacting and/or curing composite parts, such as stringers (Paragraph 7).
The modification to Pham as disclosed above, covers all of the limitations of claim 6, except for the limitation:
the first material of the flexible mandrel is Pan-based CFRP.
Regarding the first listed limitation of claim 6, Cadd explicitly discloses a a moulding material comprising at least one dry fibrous reinforcement layer having a surface resin material conjoined to a first surface and a structural resin material layer conjoined to a second surface (Paragraph 18). The dry fibrous layer is fibrous material such as glass fibre, aramid, PAN or pitch based carbon fibre (Paragraph 26). The molding material is suitable for manufacturing large composite structures, such as turbine blades, bridges and boat hulls.
A POSITA at the time of the invention would have found it obvious to modify Pham with Cadd such that the inner core (24) comprises of PAN CFRP, as it would be a known technique suitable for manufacturing large composite structures.
Therefore, in addressing claim 6 Pham modified by Asaka and in view of Benoit explicitly discloses the flexible mandrel (Pham, 20a and 20b) according to claim 1, wherein the first material is a Pan-based CFRP.

Claim 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 20130092323 A1, hereinafter Pham) in view of Benoit et al. (US 5114332 A, hereinafter Benoit) as evidenced by NPL “Innovations in washout tooling to lower cost, shorten lead times, and improve properties” (hereinafter “NPL Innovations”)  as applied to claim 1, and in further view of Tollan et al. (US 20060108057 A1 hereinafter “Tollan”).
Regarding claim 8 and 9, Pham in view of Benoit discloses all of the limitations of claim 1 as set forth above wherein Pham was modified in view of Benoit. The modification to Pham as disclosed in the rejection of claim 1, covers all of the limitations of claim 8, except for the limitation:
the main body of the mandrel has at least one hole formed toward an inner side of the main body
Regarding the first listed limitation of claim 8, Tollan explicitly discloses a flexible mandrel for aircraft stringer lay up assembly (Abstract). Tolland explicitly discloses the mandrel comprising of a plurality of side positioning bores (74) along the mandrel side surface which allows better easier movement and better positioning of the mandrel on a curing block. The mandrel also features a bore (76) as depicted in Fig. 1 that runs along the length of the mandrel such that a wire could run through it such that the mandrel can be utilized in a greater range of applications. (Paragraph 22, Depicted in Fig. 1).
A POSITA at the time of the invention would have found it obvious to modify Pham with Tollan such that the mandrel (Pham, 20a and 20b) comprises of the bores (Tollan, 74 and 76) in order to better position said mandrel (Pham, 20a and 20b) and allow for a greater range of applications. Thus the inner core comprises of bore (Tollan, 76) such that a wire could run through it and the outer sleeve (22) comprises of the bore (Tollan, 74) along the side of the channel member (22a) as taught by bore in Fig. 1).
Therefore, in addressing claim 8 Pham modified by Tollan in view of Benoit explicitly discloses the flexible mandrel (Pham, 20a and 20b) according to claim 1, wherein at least one hole (Tollan, 76) is formed toward an inner side of the main body (Pham, 24).
Therefore, in addressing claim 9 Pham modified by Tollan in view of Benoit explicitly discloses the flexible mandrel (Pham, 20a and 20b) according to claim 8, wherein the hole (Tollan, 74) is provided on a side of the non-contacting surface (Pham 22a).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 20130092323 A1, hereinafter Pham) in view of Benoit et al. (US 5114332 A, hereinafter Benoit) and Tollan et al. (US 20060108057 A1 hereinafter “Tollan”) and evidenced by NPL “Innovations in washout tooling to lower cost, shorten lead times, and improve properties” (hereinafter “NPL Innovations”)  as applied to claim 8, and in further view of Toledo et al. (US 20110012287 A1 hereinafter “Toledo”) and evidenced by NPL “Convection Heat Transfer (4th Edition)”.
Regarding claim 10, Pham in view of Benoit discloses all of the limitations of claim 8 as set forth above wherein Pham was modified by Tollan and in view of Benoit. The modification to Pham as disclosed in the rejection of claim 8, covers all of the limitations of claim 10, except for the limitation:
a filling material filling the hole, wherein the filling material has a higher thermal conductivity than the first material.
Regarding the first listed limitation of claim 10, Toledo explicitly discloses  a flexible mandrel with coating and hollow template used in a similar process (Abstract). Toledo further discloses an embodiment of a mandrel in an elbow template. Said mandrel is preheated and filled with polyurethane through one of the holes (21a) (Paragraph 56). Toledo then further discloses that to avoid were and corrosion piping can be internally coated with an elastomeric material such as rubber or a synthetic material such as polyurethane wherein polyurethane offers better resistance to abrasion (Paragraph 4 and 6).
 A POSITA at the time of the invention would have found it obvious to further modify Pham with Toledo such that within the inner core (Pham, 24), the bore (Tollan, 76) is coated with polyurethane to better resist abrasion. Polyurethane has a higher thermal conductivity than carbon foam as evidenced by NPL “Convection Heat Transfer (4th Edition)” and NPL “Innovations”.
Therefore, in addressing claim 10 Pham modified by Tollan and Toledo and in view of Benoit explicitly discloses the flexible mandrel (Pham, 20a and 20b) according to claim 8, further comprising: a filling material (Polyurethane) filling the hole (Tollan, 76), wherein the filling material (Polyurethane) has a higher thermal conductivity than the first material (carbon foam).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-10 have been considered but are moot because the new ground of rejection wherein Pham et al. (US 20130092323 A1) is in view of a new reference, Benoit et al. (US 5114332 A) such that said new ground of rejection does not rely on the same secondary reference (Nelson et al., US 20060162143 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Said Applicant’s arguments pertained to the cited reference do not appear to teach or suggest the recited claim language in the amended claim 1 and thus claims 2, 3, and 6-10 as outlined in the Applicant’s Arguments submitted 03/21/2022 on page 6-7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure wherein said prior art is Lukas et al. (US 20020130432 A1, hereinafter “Lukas”). Lukas has been found to have a substantially similar feature to Benoit such that is pertinent to the applicant’s discloser.
In addressing the said substantially similar feature, Lukas explicitly discloses a mold apparatus (10) (paragraph 30), which utilizes a unique fiber reinforced composites to uniformly distribute heat within a mold die during a process. The fiber reinforced composites can be designed to more rapidly distribute heat along the length of the die as opposed to the linear distance between the heater (a heat rod) and the mold piece. The mold apparatus has a two-part molding member (20) (Paragraph 32). The mold member (20) includes an anisotropic diffuser member (100). The diffuser member (100) forces heat to travel rapidly and uniformly along the length of the fibers (Paragraph 33). 
The mold member (20) disclosed by Lukas features an anisotropic diffuser member (100) that forces heat to travel uniformly along the length of the fibers and is thus substantially similar to the mold (6) disclosed by Benoit wherein said mold comprises of carbon fibers with an anisotropic thermal conductivity that is parallel to the strata of the material and thus heat would also travel along the fibers uniformly in the direction of the fibers/strata.
It should also be noted Lukas discloses a Fig. 8 wherein fibers in the diffuser member (100) have lengths that run between two contact points, a mold cavity (90) and an upper half of the mold member (20), wherein the former can be considered a contact surface and the latter can be considered a noncontact surface in the broadest reasonable interpretation of the claim (Lukas, Fig. 8). 

    PNG
    media_image4.png
    297
    234
    media_image4.png
    Greyscale

Figure 8 disclosed by Lukas with annotations for clarity.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         
/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754